ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed before the mailing date of this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during an interview with Cynthia K. Stephenson (Reg. No. 36,880) on 07/13/2021.
The application has been amended as follows:
Claims 1 and 5 have been amended as follows:
--1. (Currently amended) A heat exchanger comprising: 
a plurality of plate-shaped fins disposed at intervals; and 
a plurality of heat transfer tubes inserted in through holes of the fins in a direction perpendicular to the fins, 
the fins each including a starting hole which is formed therethrough and located adjacent ones of the through holes of the each fin, the starting hole capable of serving as a start point of bending of the each fin and having a vertex which is closer to a first edge of the each fin, the vertex having a minor angle facing a direction toward a second edge of the each fin which is located opposite to the first edge, 
the each fin including a cut connecting the second edge of the each fin and a side of the starting hole which is located opposite to the vertex
the starting hole having a displacement allowable width configured to allow displacement of the cut in a direction perpendicular to an extending direction of the cut, and a depth-variation allowable width configured to allow variation between lengths of respective ones of the cuts of the fins in the extending direction of the cuts, 
the starting hole havingas sides of a region having both the displacement allowable width and the depth-variation allowable width, a boundary which is located opposite toa portion of the each fin capable of being bent and the vertex, and which is located in a straight line perpendicular to the extending direction of the cut, and additional boundaries which extend by 
the each fin is capable of being bent at the vertex of the starting hole by opening the cut from the starting hole.--
--5. (Currently amended) The heat exchanger of claim 1, wherein the vertex is located closer to the portion of the each fin capable of being bent than to a center line of the each fin which is perpendicular to the extending direction of the cut.--
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show wherein “the fins each including a starting hole which is formed therethrough and located adjacent ones of the through holes of the each fin, the starting hole capable of serving as a start point of bending of the each fin and having a vertex which is closer to a first edge of the each fin, the vertex having a minor angle facing a direction toward a second edge of the each fin which is located opposite to the first edge” as to claim 1. The closest prior art of record is Taira in the manner set forth in the previous Office action. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitation as claimed in claim 1, in combination with other claimed features. Reasons for allowance of record for claims 10-14 still apply. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious By the Examiner's Amendment set forth above, Claims 1 and 5-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763